THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

 

US $66,780.00

 

 

RICH PHARMACEUTICALS, INC.

8% CONVERTIBLE REDEEMABLE NOTE DUE AUGUST 14, 2015



 

FOR VALUE RECEIVED, Rich Pharmaceuticals, Inc. (the “Company”) promises to pay
to the order of LG CAPITAL FUNDING, LLC and its authorized successors and
permitted as- signs ("Holder"), the aggregate principal face amount of Sixty Six
Thousand Seven Hundred Eighty Dollars exactly (U.S. $66,780.00) on August 14,
2015 ("Maturity Date") and to pay inter- est on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on August 14, 2014. This Note
contains a 6% original issue discount such that the purchase price of the note
is $63,000.00. The interest will be paid to the Holder in whose name this Note
is regis- tered on the records of the Company regarding registration and
transfers of this Note. The princi- pal of, and interest on, this Note are
payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225 initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts re- quired by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The for- warding of
such check or wire transfer shall constitute a payment of outstanding principal
here- under and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1.    This Note is exchangeable for an equal aggregate principal amount of Notes
of different authorized denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 

2.       The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3.     This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities laws.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due present- ment for transfer of this Note, the Company and
any agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4.    (a) The Holder of this Note is entitled, at its option, at any time after
180 days, to convert all or any amount of the principal face amount of this Note
then outstanding into shares of the Company's common stock (the "Common Stock")
without restrictive legend of any nature, at a price ("Conversion Price") for
each share of Common Stock equal to 58% of the average of the three lowest
trading prices of the Common Stock as reported on the National Quotations Bureau
OTCQB exchange which the Company’s shares are traded or any exchange upon which
the Common Stock may be traded in the future ("Exchange"), for the ten prior
trad- ing days including the day upon which a Notice of Conversion is received
by the Company (pro- vided such Notice of Conversion is delivered by fax or
other electronic method of communica- tion to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wish- es to include the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Once the
Holder has received such shares of Common Stock, the Holder shall surrender this
Note to the Company, executed by the Holder evidencing such Holder's intention
to convert this Note or a specified portion hereof, and accom- panied by proper
assignment hereof in blank. Accrued, but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on con- version, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be de- creased to 48% instead of 58%
while that “Chill” is in effect.

 

(b)   Interest on any unpaid principal balance of this Note shall be paid at the
rate of 8% per annum. Interest shall be paid by the Company in Common Stock
("Interest Shares"). The Holder may, at any time, send in a Notice of Conversion
to the Company for In- terest Shares based on the formula provided in Section
4(a) above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid prin- cipal balance of
this Note to the date of such notice.

 

(c)  The Notes may be prepaid with the following penalties: (i) if the note is
prepaid within 90 days of the issuance date, then at 140% of the face amount
plus any accrued interest; (ii) if the note is prepaid within 91 days after the
issuance date but less than 180 days after the issuance date, then at 150% of
the face amount plus any accrued interest. This Note may not be prepaid after
the 180th day. Such redemption must be closed and funded within 3 days of giving
notice of redemption of the right to redeem shall be null and void.

 

 

 

 



(d)  Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being re- ferred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 140% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un- paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)    In case of any Sale Event (not to include a sale of all or substantially
all of the Company’s assets) in connection with which this Note is not redeemed
or converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the considera- tion received
by the holders of Common Stock is other than cash, the value shall be as deter-
mined by the Board of Directors of the Company or successor person or entity
acting in good faith.

 

5.  No provision of this Note shall alter or impair the obligation of the Com-
pany, which is absolute and unconditional, to pay the principal of, and interest
on, this Note at the time, place, and rate, and in the form, herein prescribed.

 

6.  The Company hereby expressly waives demand and presentment for pay- ment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.  The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8.   If one or more of the following described "Events of Default" shall occur:

 

(a)   The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b)   Any of the material representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter fur- nished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any material respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)  The Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trus- tee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a peti- tion for
bankruptcy relief, consent to the filing of such petition or have filed against
it an invol- untary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged with- in sixty (60) days after such appointment; or

 

(f)  Any governmental agency or any court of competent jurisdiction at the in-
stance of any governmental agency shall assume custody or control of the whole
or any substan- tial portion of the properties or assets of the Company; or

 

(g)  Unless the judgment or litigation has been previously disclosed in the
Company’s filings with the Securities and Exchange Commission, one or more money
judg- ments, writs or warrants of attachment, or similar process, in excess of
fifty thousand dollars ($50,000) in the aggregate, shall be entered or filed
against the Company or any of its properties or other assets and shall remain
unpaid, unvacated, unbonded or unstayed for a period of fifteen

(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereun- der.

 

(h)   Intentionally Deleted.

 

(i)  The Company shall have its Common Stock delisted from an exchange
(including the OTC Markets) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)   Intentionally Deleted;

 

(k)  The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l)  The Company shall not replenish the reserve set forth in Section 12, with-
in 3 business days of the request of the Holder; or

 

2

 



 

(m)  The Company shall not be “current” (which includes the benefit of any ex-
tension period) in its filings with the Securities and Exchange Commission.

 

(n)   The Company shall lose the “bid” price for its stock in a market for three
consecutive trading days (including the OTC Markets or other exchange).

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discre- tion, the Holder may
consider this Note immediately due and payable, without presentment, de- mand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall accrue at a
default interest rate of 16% per annum or, if such rate is usurious or not
permitted by current law, then at

the highest rate of interest permitted by law. In the event of a breach of
Section 8(k) the penalty shall be $250 per day the shares are not issued
beginning on the 4th day after the conversion no- tice was delivered to the
Company. This penalty shall increase to $500 per day beginning on the 10th day.
The penalty for a breach of Section 8(n) shall be an increase of the outstanding
princi- pal amounts by 20%. In case of a breach of Section 8(i), the outstanding
principal due under this Note shall increase by 20%. If this Note is not paid at
maturity, the outstanding principal due under this Note shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, in- cluding, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.  In case any provision of this Note is held by a court of competent jurisdic-
tion to be excessive in scope or otherwise invalid or unenforceable, such
provision shall be ad- justed rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.  Neither this Note nor any term hereof may be amended, waived, dis- charged
or terminated other than by a written instrument signed by the Company and the
Holder.

 

11. The Company represents that it is not a “shell” issuer and has never been a
“shell” issuer or that if it previously has been a “shell” issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a “shell issu- er. Further. The Company will instruct
its counsel to either (i) write a 144- 3(a) (9) opinion to allow for salability
of the conversion shares or (ii) accept such opinion from Holder’s counsel.

 

12. The Company shall issue irrevocable transfer agent instructions reserving
8,373,000 shares of its Common Stock for conversions under this Note (the “Share
Reserve”). The reserve shall be replenished as needed to allow for conversions
of this Note. Upon full conversion of this Note, any shares remaining in the
Share Reserve shall be cancelled. The Com- pany shall pay all costs associated
with issuing and delivering the shares.

 

13. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly execut- ed by an
officer thereunto duly authorized.

 

 

Dated: 8/14/14

 

RICH PHARMACEUTICALS, INC.

 

By: /s/ Ben Chang

Title: CEO

 

3

 

 

EXHIBIT A



NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ of the above Note into
Shares of Common Stock of Rich Pharmaceuticals, Inc. (“Shares”) ac- cording to
the conditions set forth in such Note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:

Applicable Conversion Price:

Signature:

[Print Name of Holder and Title of Signer]

Address:

 

SSN or EIN:

Shares are to be registered in the following name

 

Name:

Address:

Tel:

Fax

SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name:

Address:

 

4

 

 

